Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 8 to 12, filed 1/7/2022, with respect to 35 U.S.C 103 for claims 7, 9, 12, and 20 have been fully considered and are persuasive.  The rejections of 10/13/2021 have been withdrawn. 

Allowable Subject Matter
Claims 7, 9, 12, and 20 are being allowed.
This office action is responsive to the amendment filed on 1/7/2022. As directed by the amendment: claims 7, 9, 12, and 20 have been amended; no claims has been cancelled nor added.  

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	With respect to claim 7, the present invention is allowed over the prior art of record because the prior art does not show the claimed apparatus for manufacturing beverage which includes wherein the second valve further comprises: an inlet connected to the second flow path and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and a second outlet connected to the circulation flow path, and wherein the controller is configured to control opening/closing of the first outlet of the second valve and opening/closing of the second outlet of the second valve to allow the air flowing in through the inlet of the second valve to be output to the ejection flow -3-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US path or the circulation flow path such that remaining water in the ejection flow path or remaining water in the circulation flow path is removed during an inflow of air to the inlet of the second valve.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 7, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
US 20190274472 A1 EPPING (hereinafter “EPPING”) 
US2673920A Donovan (hereinafter “Donovan”) 
US 20030232115 A1 Eckenhausen (hereinafter “Eckenhausen”)
 
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising wherein the second valve further comprises a second flow path switching valve configured to allow the air inputted to the second valve to be output through the ejection flow path or to the circulation flow path, wherein the second valve further comprises: an inlet connected to the second flow path and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and a second outlet connected to the circulation flow path, and wherein the controller is configured to control opening/closing of the first outlet of the second valve and opening/closing of the second outlet of the second valve to allow the air flowing in through the inlet of the second valve to be output to the ejection flow -3-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US path or the circulation flow path such that remaining water in the ejection flow path or remaining water in the circulation flow path is removed during an inflow of air to the inlet of the second valve as recited in Claim 7.
          The closest prior art references of record are EPPING, Donovan, and Eckenhausen.  While EPPING does disclose An apparatus for manufacturing beverage (par. 9 teaches in particular coffee beverages and/or milk drinks), the apparatus comprising: a container (first and second storage containers 12, 14, a container 42) configured to accommodate water (par. 29 teaches embodiment one where milk is used for storage containers 12 and 14, par. 36 teaches embodiment 2 storage container 42 comprising a rinsing solution and par. 24 identifies the rinsing solution to be water and/or an acidic or alkaline cleaning solution; the embodiments disclosed herein are for the same device for foaming liquid 10 but are modular because the tanks can be swapped out from embodiment 1 to embodiment 2 for cleaning or other purposes) and comprising an outlet (see figure 2 below); a first valve (valve 20) connected to the container via a first flow path for guiding a fluid output from the container (comprised by storage containers 14, 12 and 42 in line with valve 20, and first line 16) and to outside air via an air inflow path (par. 30, 31, and 32; air inflow path is also comprised of air-enrichment element 26 in line with air supply line 28, valve 30, and pump 18); a second valve (valve 46) connected to the first valve via a second flow path (comprised by heating element 32, valve 46) for guiding the fluid output from the first valve (figure 2 shows the output path to second ; a heat exchanger (heating element 32) installed on the second flow path for connecting the first valve to the second valve (see figure 2 below)… an ejector (outlet nozzle 24) connected to the second valve via an ejection flow path (second line 22 and outlet nozzle 24) for guiding the fluid output from the second valve and discharging the fluid (is obvious that the outlet nozzle 24 is a means to eject the fluid to a cup or bowl because the language in Epping of outlet is defined by Merriam-Webster to be a place or opening through which something is let out) therethrough;- and a circulation flow path for connecting the second valve to the container and guiding the fluid output from the second valve to flow toward the container (see figure 2 below), EPPING does not disclose wherein the second valve further comprises a second flow path switching valve configured to allow the air inputted to the second valve to be output through the ejection flow path or to the circulation flow path, wherein the second valve further comprises: an inlet connected to the second flow path and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and a second outlet connected to the circulation flow path, and wherein the controller is configured to control opening/closing of the first outlet of the second valve and opening/closing of the second outlet of the second valve to allow the air flowing in through the inlet of the second valve to be output to the ejection flow -3-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US path or the circulation flow path such that remaining water in the ejection flow path or remaining water in the circulation flow path is removed during an inflow of air to the inlet of the second valve.  While Donovan does teach wherein the heat exchange comprises: a body including a first end portion and a second end portion (see figure 3 below), the second end portion being opposite to the first end portion (see figure 3 below, the ends in figure 3 below are opposite each other); a first pipe (water inlet end 28; tube  installed in the body and guiding the fluid in a first direction from the first end portion of the body to the second end portion of the body (see figure 3 below); a second pipe (water outlet 32; tube 22; outer coil 30) installed in the body and guiding the fluid output from the first pipe in a second direction opposite to the first direction (see figure 3 below); and -2-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US a heater embedded in the body (embedded electric heating elements in the form of two heater coils 20, column 2 lines 51 to 53) and having a pipe shape (Figure 3 of Donavon shows the aluminum block 18 as a cylindrical shape that is analogous to being a pipe shape; figure 3 shows heart), and the heater is provided between the first pipe and the second pipe and arranged close to the first pipe and the second pipe such that the fluid in the first pipe and the fluid in the second pipe are heated (see figure 3 below), Donovan does not teach wherein the second valve further comprises a second flow path switching valve configured to allow the air inputted to the second valve to be output through the ejection flow path or to the circulation flow path, wherein the second valve further comprises: an inlet connected to the second flow path and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and a second outlet connected to the circulation flow path, and wherein the controller is configured to control opening/closing of the first outlet of the second valve and opening/closing of the second outlet of the second valve to allow the air flowing in through the inlet of the second valve to be output to the ejection flow -3-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US path or the circulation flow path such that remaining water in the ejection flow path or remaining water in the circulation flow path is removed during an inflow of air to the inlet of the second valve.  Similarly, while the reference of Eckenhausen teaches wherein the first valve comprises a flow path switching valve (three-way valve 100) configured to allow a flow of water through the first flow path (defined by line 106, and flush  or air through the air inflow path (defined by air pump 94, and air regulator 96) that communicates with the outside air (the air pump 94 is shown in figure 4 to have no further upstream connections, therefore it is obvious that it draws from atmosphere air), Eckenhausen does not teach wherein the second valve further comprises a second flow path switching valve configured to allow the air inputted to the second valve to be output through the ejection flow path or to the circulation flow path, wherein the second valve further comprises: an inlet connected to the second flow path and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and a second outlet connected to the circulation flow path, and wherein the controller is configured to control opening/closing of the first outlet of the second valve and opening/closing of the second outlet of the second valve to allow the air flowing in through the inlet of the second valve to be output to the ejection flow -3-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US path or the circulation flow path such that remaining water in the ejection flow path or remaining water in the circulation flow path is removed during an inflow of air to the inlet of the second valve.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 7, and since the prior art of record does not teach and render obvious of having wherein the second valve further comprises a second flow path switching valve configured to allow the air inputted to the second valve to be output through the ejection flow path or to the circulation flow path, wherein the second valve further comprises: an inlet connected to the second flow path and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and a second outlet connected to the circulation flow path, and wherein the controller is configured to control opening/closing of the first outlet of the second valve and opening/closing of the second outlet of the second valve to allow the air flowing in through the inlet of the second valve to be output to the ejection flow -3-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US path or the circulation flow path such that remaining water in the ejection flow path or remaining water in the circulation flow path is removed during an inflow of air to the inlet of the second valve, thus claim 7 reads over the prior art of record and is considered to have allowable subject matter.

    PNG
    media_image1.png
    347
    452
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    797
    603
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    797
    603
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    690
    524
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    675
    579
    media_image5.png
    Greyscale

With respect to claim 12, the present invention is allowed over the prior art of record because the prior art does not show the claimed apparatus for manufacturing beverage which includes and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and -5-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US a second outlet and a third outlet both connected to the circulation flow path-; and a third outlet connected to the circulation flow path, wherein the second valve is configured to: when the water having passed through the first valve and the heat exchanger is provided, allow the water inputted to the inlet of the second valve to the ejection flow path or the circulation flow path; and when the air having passed through the first valve and the heat exchanger is provided, allow the air inputted to the inlet of the second valve to the ejection flow path or the circulation flow path, and wherein the controller is further configured to, during an inflow of the water to the inlet of the second valve.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 12, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
US 20160338527 A1 Burrows (hereinafter “Burrows”) 
US2673920A Donovan (hereinafter “Donovan”)
US 20160235243 A1 GRASSIA (hereinafter “GRASSIA”)
US 20100112152 A1 Sinnema (hereinafter “Sinnema”)

The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and -5-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US a second outlet and a third outlet both connected to the circulation flow path-; and a third outlet connected to the circulation flow path, wherein the second valve is configured to: when the water having passed through the first valve and the heat exchanger is provided, allow the water inputted to the inlet of the second valve to the ejection flow path or the circulation flow path; and when the air having passed through the first valve and the heat exchanger is provided, allow the air inputted to the inlet of the second valve to the ejection flow path or the circulation flow path, and wherein the controller is further configured to, during an inflow of the water to the inlet of the second valve as recited in Claim 12.
          The closest prior art references of record are Burrows, Donovan, GRASSIA, and Sinnema.  While Burrows does disclose an apparatus for manufacturing beverage (a brewing system…used to brew coffee, Burrows Abstract), the apparatus comprising: a container configured to accommodate water (water reservoir 14); a first valve (first solenoid valve 108) connected to the container through a first flow path (brew line or conduit 40; Figure 17) for guiding the water output from the container (par. 121 teaches changing the pumping medium to water and brew line or conduit 40 is shown in figure 17 to guide water from the water reservoir 14 through reservoir pickup 34) and to outside air via an air inflow path (air line 106 is analogous to an air inflow path; par. 115 teaches A first solenoid valve 108 may be placed in series with the first air line 106 to control access to the atmospheric air. Initially, when the pump 12 displaces water from the reservoir 14 to the heater tank 16, the first solenoid valve 108 is closed. To pump air, the first solenoid valve 108 opens so the first conduit 40 opens to atmosphere. The air pressure in the first brew line 40 equalizes with the atmosphere, which is lower than the pressure within the first conduit 40 when the solenoid valve 108 was closed. As a result, the pressure in front of the first check valve 46 drops to atmosphere and below the cracking pressure, thereby allowing the first check valve 46 to close); a second valve (second solenoid valve 112) connected to the first valve via a second flow path for guiding the fluid output from the first valve; an ejector (brew head 18) connected to the second valve via an ejection flow path(second brew line or conduit 62, third conduit 102) for guiding the fluid output from the second valve and discharging the fluid therethrough (par. 10, brewed beverage is purged out through the brew head); a circulation flow path (brew line or conduit 40; first air line 106) connecting the second valve to the container (figure 17 shows the path connected to the container) and guiding the fluid output from the second valve to the container (figure 17; par. 117 teaches The atmospherically vented tube 150 stores water that flows out of the sensor 66 when the second solenoid valve 112 is open and the flow is under insufficient pressure to open the third check valve 104, e.g., when heating water in the heater tank 16 after an initial fill. As shown, the first aft line 106 preferably connects to the second air line 110 between the atmospherically vented tube 150 and the second solenoid valve 112. During the purge cycle (discussed in detail below), the pump 12 will displace or remove water stored in the atmospherically vented tube 150 when the first solenoid valve 108 opens and before pumping air. This effectively removes and refreshes the water in the atmospherically vented tube 150); a heat exchanger installed on the second flow path (heating element 32 is installed on a second flow path in figure 3), and a controller that controls the first valve (par. 123, the system 10 may include one or more of the microcontrollers 50  can be used to control various features of the system 10,… the first solenoid valve 108 (e.g., open or close), the second solenoid valve 112 (e.g., open or close)) and the second valve (par. 123, the system 10 may include one or more of the microcontrollers 50  can be used to control various features of the system 10,… the first solenoid valve 108 (e.g., open or close), the second solenoid valve 112 (e.g., open or close)),, wherein the first valve comprises a first low path switching valve (the first solenoid valve 108 ) configured to allow flow of water output from the container or air through the air inflow path (par. 115 teaches A first solenoid valve 108 may be placed in series with the first 106 to control access to the atmospheric air.); wherein the second valve comprises a second flow path switching valve (second solenoid valve 112) configured to allow the fluid input inputted to the second valve to be output through the ejection flow path or the circulation flow path (par. 115 teaches The second air line 110 also includes a second solenoid valve 112 that opens the third conduit 102 to atmosphere when “open” and closes the third conduit 102 off from the atmosphere when “closed”. When the second solenoid valve 112 is “open”, pressure on the outlet side of the heater tank 16 equalizes with the atmosphere and the pressure in the third conduit 102 falls to atmosphere) wherein the second valve further comprises: an inlet connected to the second flow path (figure 1 shows second solenoid valve 112 connected to a second air line 110 which is analogous to a second flow path), Burrows does not disclose and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and -5-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US a second outlet and a third outlet both connected to the circulation flow path-; and a third outlet connected to the circulation flow path, wherein the second valve is configured to: when the water having passed through the first valve and the heat exchanger is provided, allow the water inputted to the inlet of the second valve to the ejection flow path or the circulation flow path; and when the air having passed through the first valve and the heat exchanger is provided, allow the air inputted to the inlet of the second valve to the ejection flow path or the circulation flow path, and wherein the controller is further configured to, during an inflow of the water to the inlet of the second valve.  Donovan does not teach and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and -5-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US a second outlet and a third outlet both connected to the circulation flow path-; and a third outlet connected to the circulation flow path, wherein the second valve is configured to: when the water having passed through the first valve and the heat exchanger is provided, allow the water inputted to the inlet of the second valve to the ejection flow path or the circulation flow path; and when the air having passed through the first valve and the heat exchanger is provided, allow the air inputted to the inlet of the second valve to the ejection flow path or the circulation flow path, and wherein the controller is further configured to, during an inflow of the water to the inlet of the second valve.  Similarly, while the reference of GRASSIA teaches and the pressure detected by the pressure sensor (pressure sensor 1310; figure 14) is within a preset normal pressure range (par. 145 teaches in one example a pressure sensor 1310 may also be placed in communication with the steam conduit 1314 after the solenoid valve 1312. This sensor 1310 will enable the processor to display or indicate to the user an indication for when the steam wand requires cleaning or to provide an additional command, signal or voltage to the air pump for the delivery of additional air to unblock an obstruction in the steam/air delivery path, or to counteract changing back pressure on air/steam ratio performance which operates on the implicit premise that there is a preset upper and lower pressure thresholds) and open the third outlet when the pressure detected by the pressure sensor is out of the preset normal pressure range (par. 145 teaches In one example a pressure sensor 1310 may also be placed in communication with the steam conduit 1314 after the solenoid valve 1312. This sensor 1310 will enable the processor to display or indicate to the user an indication for when the steam wand requires cleaning or to provide an additional command, signal or voltage to the air pump for the delivery of additional air to unblock an obstruction in the steam/air delivery path, or to counteract changing back pressure on air/steam ratio performance which operates on the implicit premise that there is a preset upper and lower pressure thresholds), GRASSIA does not teach and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and -5-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US a second outlet and a third outlet both connected to the circulation flow path-; and a third outlet connected to the circulation flow path, wherein the second valve is configured to: when the water having passed through the first valve and the heat exchanger is provided, allow the water inputted to the inlet of the second valve to the ejection flow path or the circulation flow path; and when the air having passed through the first valve and the heat exchanger is provided, allow the air inputted to the inlet of the second valve to the ejection flow path or the circulation flow path, and wherein the controller is further configured to, during an inflow of the water to the inlet of the second valve.  Sinnema does not teach and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and -5-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US a second outlet and a third outlet both connected to the circulation flow path-; and a third outlet connected to the circulation flow path, wherein the second valve is configured to: when the water having passed through the first valve and the heat exchanger is provided, allow the water inputted to the inlet of the second valve to the ejection flow path or the circulation flow path; and when the air having passed through the first valve and the heat exchanger is provided, allow the air inputted to the inlet of the second valve to the ejection flow path or the circulation flow path, and wherein the controller is further configured to, during an inflow of the water to the inlet of the second valve.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 12, and since the prior art of record does not teach and render obvious of having and configured to allow an inflow of water or air output from the first valve; a first outlet connected to the ejection flow path; and -5-Appln. No.: 16/368,130Attorney Docket No.: 0515-000003/US a second outlet and a third outlet both connected to the circulation flow path-; and a third outlet connected to the circulation flow path, wherein the second valve is configured to: when the water having passed through the first valve and the heat exchanger is provided, allow the water inputted to the inlet of the second valve to the ejection flow path or the circulation flow path; and when the air having passed through the first valve and the heat exchanger is provided, allow the air inputted to the inlet of the second valve to the ejection flow path or the circulation flow path, and wherein the controller is further configured to, during an inflow of the water to the inlet of the second valve, thus claim 12 reads over the prior art of record and is considered to have allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763